Citation Nr: 0411285	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  01-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 1970, 
and from March 1971 to December 1974.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.


REMAND

A preliminary review of the record discloses that additional 
development is necessary prior to the Board's review of the merits 
of this case.

In June 2003, the Board remanded this matter for a VA medical 
opinion to address, in particular, whether the veteran's service-
connected disabilities either caused or contributed substantially 
or materially to his death, or hastened the effects of disease 
causing death due to a decline in health attributable to such 
service-connected disabilities.  The examiner was requested to 
provide rationale in support of any expressed opinion.  A VA 
medical report was received in August 2003.  In that report, the 
examiner provided an opinion which did not clearly impart his 
conclusions relative to the particular questions posed by the 
Board.  Further, the report does not specify what evidence the 
examiner relied upon in rendering this opinion.  Therefore, the 
Board essentially remains in its previous posture regarding the 
disposition of the issues submitted for appellate consideration.  
Consequently, further clarification in the form of an addendum is 
necessary in this regard. 

Additionally, in correspondence received in November 2003, the 
appellant requested a "meeting with the Board of Veterans 
[Appeals]" in order that the Board might fully appreciate the 
circumstances presented in her case.  This request was noted by 
the RO in the December 2003 Supplemental Statement of the Case.  
However, it does not appear that any action was taken on this 
request prior to certification of this matter to the Board.  The 
RO should contact the appellant to clarify the nature of her 
hearing request and take the appropriate action to schedule the 
requested hearing.  

In consideration of the foregoing, the Board has determined that 
further development is warranted in this matter prior to the 
Board's review.  Accordingly, to ensure due process and provide 
the appellant full consideration of her appeal, this case is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C. for the following action:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); and 38 C.F.R. § 3.159(b) (2003).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the appellant in order to clarify her 
hearing request and take the appropriate action to schedule a 
personal hearing in this matter in accordance with applicable 
procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.700 (2003).  The RO should also inform the appellant that she 
has the option of participating in a videoconference hearing 
before a member of the Board. 

3.  Thereafter, the RO should forward the claims file to the VA 
examiner who provided the August 2003 opinion or another 
appropriate VA specialist if this individual is unavailable for an 
addendum.  The examiner is requested again to review the claims 
file in order to render an opinion whether it is at least as 
likely as not that a service-connected disability or disabilities 
have either caused or contributed substantially or materially to 
the veteran's death.  If the answer to that question is negative, 
then the physician is asked to address whether a service-connected 
disability or disabilities resulted in debilitation and impairment 
of health to an extent that would render him materially less 
capable of resisting the effects of the disease that did result in 
death.  The physician is asked to provide a rationale to support 
any conclusion.

4.  Thereafter, the RO should review the claims file to ensure 
that the foregoing requested development has been completed. In 
particular, the RO should review the medical opinion report to 
ensure that it is responsive to and in compliance with the 
directives of the remand, and if not, the RO should implement 
corrective procedures.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should readjudicate the issues on appeal.  
If the determination remains unfavorable to the appellant, she and 
her representative should be furnished a supplemental statement of 
the case.  The appellant and her representative should be afforded 
the applicable time period in which to respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in this 
matter.  The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





